  Form Number LR 4001'l (c) (12115)

                                 UNITED STATES BANKRUPTCY COURT
                              FOR TIIE NORTIIERN DISTRICT OF ALABAMA
                                        WESTERN [nWrSrOX

  In re:                                                 )                     Case No. 21-70548-JItr{-7
   Robert Foster Deason, Jr.                             It                    Chapter l
                                                         )
   Vickie Lynne Deason,
                                                         l
                     Debtor{s)                           )

        FACT SUMMARY SHE,ET FOR MOTION FOR R{LIEF FROM AUTOMATIC STAY
              oR FOR ApEQUATE SROTECTTON rN CHAPTER 7 AND 13 CASES

  Tlpe ofloarr/CreditTransaction: SecurityAgreement                Date of Loan/Credit Transactioyr2l l0l2A2A

  Type of Collateral:                 2012 Nissan Pathfinder       Monthly Payment: 210.00

  Amount Financed;                    $10,216.50                   APRorInterestAa6l           8,45

  Term ofLoan:                        60
                                                                         months or                                        yeaff

  Payoff Amount:                      $     792.58                       ss   p7 8ll8l202l                               (Date)

  Value of Collateral and   Basis:    $8,175.00               (Value) ss   sf 8/18/2021        (Date) and     NADA       @asis)
  Address of real property:           nla

  Delinquent Pre-Petition Payments:             What Month(s)? 8t2021
                                                Amount?           210.00
                                                Claim {iled?      ____yes
                                                Date olaim filed:                       Claim Number n/a
                                                                                        -1-No
 Number of Months of Pre-Petition Payment Default Put into Debtor's chapter 13 Plan: nla

 Delinquent Post-Petition Payments:             What Month(s)?                           812021
                                                Amount of mortgage payments?             210.00
                                                Late Charges?                            nla
                                                Court Costs / Attorney's fees?          nla
                                                Total Amount Due                        210.00
                                                Claim filed?                                      _yes             /         No
                                                Date claim filed:                                         Claim Number

 Number of Post-Petition Payments Received g{ot How Applied):                           0
 Nurnber of Post'Petition Payments Held by creditor but Not Applied to Debt:            0
 Number of Post-Petition Payments Returned by Creditor tq Debior:                       0

 If Lease, Lease Expiration Date:               Not Applicable
 If Terminated, Lease Termination Date:         Not a lease

 Insurer ofCollateral                            Unknown
 Term oflnsurance:                                                                          (Expiration Date)

 Prior Stay Order(s) Involving Movant, Including Current Case:
                                                                   -......-----
                                                                                  yes       . /       No
                                                                  Ifyes, give     case number(s) and dale(s)    oforder(s)
                                                                  Case No.l _                     Date:
                                                                  Case No.: _                     Datet
                                                                  Case No.: -=....-.."..-         Date:

 Debtor's Statement of Intentiqn: Surrender

 nate: August 19,2021                                   Submitted by: /s/ Michael        A. Harrison ASB-0580
                                                        (signature)




Case 21-70548-JHH7               Doc 22        Filed 08/19/21 Entered 08/19/21 08:00:20                                  Desc Main
                                              Document      Page 1 of 1
